Title: Memorial to William V, Prince of Orange, 19 April 1781
From: Adams, John
To: William V, Prince of Orange and Stadholder of the Netherlands



Leyden April 19. 1781

A Memorial To his most Serene Highness, the Prince of Orange and Nassau, Hereditary Statholder and Governor of the Seven United Provinces of the Low Countries.
The Subscriber has the Honour to inform your most Serene Highness, that the United States of America, in Congress assembled, impressed with a deep Sense of your Wisdom and Magnanimity, and being desirous of cultivating the Friendship of your Highness and of the Seven United Provinces of the Netherlands, who have ever distinguished themselves by an inviolable Attachment to Freedom and the Rights of Nations, have appointed the Subscriber, to be their Minister Plenipotentiary at your Court, that he may give You more particular Assurances of the great Respect they entertain for your Highness, and for the People over whom You preside as Statholder, beseeching your Highness to give entire Credit to every thing, which their said Minister shall deliver on their Part, especially when he shall assure You of the Sincerity of their Friendship and Regard. The original Letter of Credence, under the Seal of Congress, he is desirous of the Honour of delivering whenever and in whatever manner  your Highness shall judge proper to recieve it. He has the further Honour of informing your Highness, that the said United States have honoured him with full Powers to form a Treaty of Amity and Commerce with the States General, and also with Letters of Credence as Minister Plenipotentiary to their High Mightinesses. In Consequence of which he has done himself the Honour to present a Memorial, a Copy of which is here annexed.
The Subscriber in the discharge of these Trusts considers himself rather as proposing a Renovation of old Friendships than the Formation of new ones, as the Americans have ever been the good and faithfull Allies of this Nation, and have done nothing to forfeit its Esteem. On the contrary they are confident they have a better title to it, as they have adhered stedfastly through every Trial to those Principles which formed and supported the Connection, Principles which founded and have supported this Republick, while others have wantonly abandoned them.
The Subscriber thinks himself particularly fortunate to be thus accredited to a Nation, which has made such memorable Exertions in favour of the Rights of Men, and to a Prince, whose illustrious Line of Ancestors and Predecessors have so often supported in Holland and England those Liberties for which the United States of America now contend: and it will be the Completion of his Wishes if he should be so happy as to recommend the Cause of his Country to the favorable Attention of your most Serene Highness, and of this People.

John Adams

